Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           09-SEP-2022
                                                           09:31 AM
                                                           Dkt. 3 ODAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                vs.

                        ADRIANNA DAWN YAKE,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3DTC-20-072552)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on August 1, 2022, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, September 9, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins